UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4181


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PABLO BUSTOS-CASTANEDA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cr-00333-TDS-1)


Submitted:   October 29, 2015             Decided:   December 2, 2015


Before WILKINSON, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Helen L. Parsonage, ELLIOT MORGAN PARSONAGE, Winston-Salem,
North Carolina, for Appellant. Ripley Rand, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Pablo Bustos-Castaneda pled guilty to illegal reentry of an

aggravated    felon   in    violation    of        8   U.S.C.     § 1326(a),   (b)(2)

(2012).      The district court sentenced Bustos-Castaneda to 68

months’     imprisonment,     and   he       now       appeals,    challenging    his

sentence.    Finding no error, we affirm.

     We review a sentence for reasonableness, applying an abuse

of discretion standard.        Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Lymas, 781 F.3d 106, 111 (4th

Cir. 2015).     In so doing, we first examine the sentence for any

procedural error, including “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the [18 U.S.C. § 3553(a) (2012)]

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence — including

an explanation for any deviation from the Guidelines range.”

Lymas, 781 F.3d at 111-12 (quoting Gall, 552 U.S. at 51).                          We

then consider the substantive reasonableness of the sentence; if

the sentence is within the Guidelines range, the Court applies a

presumption of reasonableness.           Rita v. United States, 551 U.S.

338, 346-59 (2007) (upholding presumption of reasonableness for

within Guidelines sentence).

     Bustos-Castaneda asserts that the district court did not

properly consider factors he raised in support of his request

                                         2
for a below Guidelines sentence of 48 months.                           He also contends

that    his   sentence          was   greater      than    necessary       to     meet       the

sentencing objectives of § 3553(a).                       Upon our review, we find

that the within Guidelines sentence is both procedurally and

substantively reasonable.

       The district court expressly considered the factors raised

by Bustos-Castaneda in favor of a below Guidelines sentence, but

declined to grant his request.               The court considered his history

and    characteristics,           the    nature      and       circumstances          of    the

offense,      his      criminal        history     and     punishments          for        prior

offenses, employment history, health issues, extended family in

the United states, and reason for reentering the United States.

The court emphasized the need to protect the public and deter

Bustos-Castaneda,          as    well   as   the    fact       that   a   prior    57-month

sentence did not inspire him to respect the law.                                The within

Guidelines       sentence         imposed     following          this     individualized

assessment is both procedurally and substantively reasonable.

       We accordingly affirm the judgment of the district court.

We    dispense      with   oral       argument     because      the     facts   and        legal

contentions      are    adequately        presented       in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED



                                             3